Citation Nr: 1548682	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-16 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to benefits accrued to the Veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	Robin Hood, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and C.H.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to February 1946 and from July 1947 to January 1950.  He died in December 2005.  His surviving spouse died in November 2009.  The appellant is their daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the appellant's claim for accrued benefits.  The matter has since been transferred to the RO in St. Petersburg, Florida.

The appellant and her sister, C.H., testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in May 2015.  A copy of the hearing transcript is of record.


FINDINGS OF FACT

1.  The Veteran's surviving spouse was granted death pension benefits with aid and attendance in July 2009 effective from November 1, 2008, but she died before benefits were paid, resulting in accrued benefits in the amount of $12,614.00.

2.  The appellant paid expenses of last sickness for the surviving spouse greater than $12,614.00.


CONCLUSION OF LAW

The criteria for payment of accrued benefits in the amount of $12,614.00 have been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, however, the Board is granting in full the benefit sought on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2015).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Accrued Benefits

Historically, the Veteran died in December 2005.  His surviving spouse later filed for death pension benefits.  These benefits were awarded in July 2009 in the amount of $998.00 effective November 1, 2008, and $1,056.00 effective December 1, 2008.  However, these payments were withheld pending a determination on the competency of the surviving spouse.  Unfortunately, she died in November 2009, prior to decision being rendered regarding her competency, and the accrued benefits, totaling $12,614.00, were not paid out.  The appellant subsequently filed a VA Form 21-601 Application for Reimbursement from Accrued Amounts Due a Deceased Beneficiary.

The July 2009 award letter noted that the surviving spouse had a total income of $18,809.00 and expenses of $32,848.00 for November 1, 2008.  Total income from December 1, 2008, was $19,721.00, and expenses were again $32,848.00.

A September 2014 letter from the surviving spouse's nursing home indicates that the appellant paid $31,800.00 ($2,650.00/month) for the surviving spouse's room and board for the period from October 17, 2008 through October 30, 2009.  However, the appellant concedes that the surviving spouse's income was directed towards this expense, and that the appellant only paid the remaining difference, as well as other expenses such as medications.  See November 2014 Memorandum.  See also June 2014 Pharmacy Letter (noting appellant paid $1,273.22 in pharmacy expenses for surviving spouse).

In sum, the surviving spouse's income was wholly spent towards nursing home expenses, reducing her countable income to $0.00, and the amount of benefits awarded to her in July 2009 was properly calculated.  The additional $13,352.22 in expenses paid for by the appellant ($31,800.00 + 1,273.22 - $19,721.00 = $13,352.22) exceeded the $12,614.00 due to the surviving spouse at the time of her death.  Remaining for resolution is whether the appellant is entitled to these accrued benefits as reimbursement.

Except as otherwise provided, where death occurred on or after December 1, 1962, periodic monthly benefits (other than insurance and service member's indemnity) authorized under the laws administered by VA to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid as follows: upon the death of a surviving spouse or remarried surviving spouse, to the Veteran's children.  38 C.F.R. § 3.1000(a)(2).

"Child" means an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age or an unmarried child over the age of 18 but not over 23 years of age who was pursuing a course of instruction at the time of the payee's death.  38 C.F.R. § 3.1000(d)(2).  Here, the evidence does not establish the appellant either was less than 23 years of age, or an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age at the time of the surviving spouse's death.  Accordingly, the appellant is not considered the Veteran's child under 38 C.F.R. § 3.1000(d).

In all other circumstances, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of the last sickness or burial.  38 C.F.R. § 3.1000(a)(5).  VA's Adjudication Procedures Manual (VA Manual) M21-1, Part V.i.3.D.3.b., defines last sickness as the period from onset of the acute attack causing death up to the date of death.  If death resulted from a lingering or prolonged illness instead of an acute attack, the period of last sickness is considered to have begun at the time the person became so ill as to require the regular and daily attendance of another person.  In this case, the July 2009 award letter indicates the surviving spouse was awarded aid and attendance benefits effective from November 1, 2008, and therefore her nursing home and medication expenses qualify and expenses of last sickness.

The Board notes that unreimbursed medical expenses used to calculate the surviving spouse's accrued benefits for death pension may not be claimed as payments made by the appellant due to the surviving spouse's last sickness.  See VA Manual, Part V.i.3.D.3.c.  In this case, as discussed above, the surviving spouse's expenses greatly exceeded her income, and that excess amount was not used to further reduce her countable income below $0.00.  In these circumstances, it is appropriate to reimburse the appellant for those expenses she paid herself and which did not reduce the surviving spouse's countable income.

For these reasons, the appellant's entitlement to the accrued benefits is established.


ORDER

Entitlement to accrued benefits in the amount of $12,614.00 is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


